Citation Nr: 0837440	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-09 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial increased evaluation of 
degenerative disc disease of L4-S1 with restricted and 
painful motion, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1981 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefit sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. The 
purpose of this Remand is to schedule the veteran for an 
examination to determine the severity of her diagnosed 
degenerative disc disease and for the issuance of a Statement 
of Accredited Representation in Appealed Case (VA Form 1-646) 
by the veteran's representative.

In a September 2005 rating decision, the RO granted service 
connection for degenerative disc disease of L4-S1 with 
restricted and painful motion, assigning a 10 percent 
disability rating effective November 5, 2003. 

In a March 2007 VA Form 9 statement, the veteran contends 
that her back disability has worsened since her June 2005 
compensation and pension examination. The veteran reported 
not only back pain but pain radiating into her legs. (In 
addition, see Notice of Disagreement dated September 11, 
2006).

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of an increased 
rating for degenerative disc disease of L4-S1. These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991). The duty to 
assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case. See Murphy v. Derwinski, 1 Vet. App. 78 
(1990). Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim. 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran's service representative is the Non Commissioned 
Officers Association of the United States of America 
(NCOAUSA), as verified in her February 2004 signed power of 
attorney. However, a review of the claims file indicates that 
the NCOAUSA did not submit a completed Statement of 
Accredited Representation in Appealed Case (VA Form 1-646) 
prior to the RO certifying the case to the Board in April 
2007. In the interest of due process and fairness, this must 
be done prior to appellate consideration of her claim. On 
remand, the veteran's representative should be given an 
opportunity to submit further argument in support of the 
veteran's claim. 38 C.F.R. § 20.600 (2007).

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the 
veteran is in receipt of any VA, non-
VA, or other relevant medical or lay 
information which she wishes to submit 
in support of her claim, and she 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file. The RO/AMC should then obtain 
these records and associate them with 
the claims folder.

2.	The RO/AMC should solicit, and 
document its efforts to obtain a 
completed VA Form 646, or equivalent, 
from the veteran's representative 
prior to recertifying the appeal to 
the Board. The representative should 
be offered the opportunity to review 
the claims folder as needed. If, for 
some reason contact cannot be made 
with the representative, the veteran 
should be so notified to ensure that 
her due process rights are protected. 
Further adjudication should then be 
undertaken in accordance with 
applicable procedures.

3.	The RO/AMC, after waiting an 
appropriate time period for the 
veteran to respond, shall schedule 
the veteran for a VA examination by a 
physician with the appropriate 
expertise. The purpose of the 
examination is to determine the 
current severity of the veteran's low 
back disorder, to include a 
determination of any radicular 
symptoms as a result of the service-
connected degenerative joint disease.  

The following considerations will 
govern the examination:

a. The claims folder, including all 
medical records, and a copy of this 
remand, will be reviewed by the 
examiner. The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

b. The examiner must describe in 
detail the relative degree or 
percentage of sensory manifestation or 
motor loss due to nerve damage (to 
include identification of each nerve 
so affected), as well as the relative 
degree or percentage of the loss, if 
any, of lower extremity or spine 
function.

c. In reporting the results of range 
of motion testing, the examiner(s) 
should identify any objective evidence 
of pain and the specific limitation of 
motion, if any, accompanied by pain. 
To the extent possible, the 
examiner(s) should assess the extent 
of any pain. The examiner(s) should 
also describe the existence and 
severity of any lower extremity muscle 
atrophy, any spinal arthritis, any 
impairment due to  lumbar and 
radiculopathy disabilities, any 
incoordination, any weakened movement 
and any excess fatigability on use. 
The examiner(s) should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.

d. If deemed appropriate by the 
examiner, the veteran may be scheduled 
for further medical examinations. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

e. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. The examiner 
is to specifically address in his or 
her conclusion the issue contained in 
the purpose of the examination, as 
noted above. If the examiner is unable 
to render an opinion without resort to 
speculation, he or she should so 
state. 

4.	The veteran is hereby notified that 
it is her responsibility to report 
for the examination and to cooperate 
in the development of the claim. The 
consequences for failure to report 
for a VA examination without good 
cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the 
veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

5.	Following such development, the RO/AMC 
should review and readjudicate the 
claim.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or 
examination report do not contain 
sufficient detail, it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes). If any such action does not 
resolve the claim, the RO/AMC shall 
issue the veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, 
if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




